In an action, inter alia, to recover damages for legal malpractice, the defendant appeals from so much of an order of the Supreme Court, Westchester County (Murphy, J.), dated July 1, 2010, as imposed a monetary sanction as a condition to granting her motion to vacate an order of the same court dated March 19, 2010, granting the plaintiffs’ unopposed motion for leave to enter a default judgment against her on the issue of liability.
Ordered that the order is affirmed insofar as appealed from, with costs.
An order relieving a party from a default may be conditioned on payment of a monetary sanction pursuant to CPLR 5015 (a) (see Gissaro v Lessne, 300 AD2d 281, 282 [2002]; Du Jour v DeJean, 247 AD2d 370, 371 [1998]; Workman v Amato, 231 AD2d 627, 628 [1996]; Coven v Trust Co. of N.J., 225 AD2d 576 [1996]; Sasson v Sasson, 134 AD2d 491 [1987]). Under the circumstances of this case, the Supreme Court providently exercised its discretion in imposing a monetary sanction in the sum of $3,000 as a condition to granting the defendant’s motion to vacate the default judgment against her on the issue of liability. Skelos, J.P., Dickerson, Hall, Austin and Miller, JJ., concur.